Title: To Thomas Jefferson from Richard Quince Hoskins, 9 October 1807
From: Hoskins, Richard Quince
To: Jefferson, Thomas


                                                
                            
                            Charlestown October 9th 1807
                        

                        The petition of Richard Quince Hoskins of Boston in the County of Suffolk, and Commonwealth of Massachusetts humbly sheweth.
                  That your petitioner is now suffering as a prisoner in the States Prison in Charlestown, under a sentence of the Circuit Court of this District, on a charge of embezzling, & secreting a letter from the Post Office in said Boston, which sentence now directs (your Excellency having graciously remitted the former part.) that he be confined to hard labour for three years, which will fully be seen by a copy of the Indictment & sentence hereto annexed. That after a conviction of a Jury of the County it would ill become him in a petition for Mercy to protest his innocence of the heinous crime laid to his charge, which can be alone known to his own conscience, and to Him who knoweth the secrets of all hearts, but with respect to the decision of a Jury he may be allowed to state, that from the very nature & circumstances of the case, many of the witnesses on whose testimony he was convicted, laboured under all the Impressions which may be presumed to arise from a belief that fixing a charge on others, relieves their own characters from Imputation of even carelessness or inattention, and that from his extreme deafness, he was totally unable to instruct his Council in the cross examination of the witnesses, or to understand & explain such part of the evidence, as related to any thing alledged to have been said by him, and at the Trial brought forward to prove a confession of the crime of which he was Indicted. He forbears to urge such reasons which really arise out of his case, but begs leave humbly to cast himself on the President’s Mercy, the most godlike power confided to the Executive of the nation, and one most gratifying to the feelings of a benevolent heart. Your petitioner is therefore constrained to intrude his afflicted situation on the President, on whose clemency alone rests the future capacity of the prisoner to appear in the world, to obtain subsistence for a distressed wife & an infant child.
                  From the continuance of the cause since the first finding of the Indictment against your petitioner, and which continuances have taken place without his request, he has already suffered Three Years & Five months Imprisonment.—Your petitioner therefore humbly prays, that your Excellency would be pleased to look in tenderness upon his calamitous situation & that of his distressed wife, & relations, and his innocent child, & that your Excellency would be graciously disposed to pardon and relieve him, and as in duty bound will ever pray.
                        
                            Richard Quince Hoskins
                     
                        
                    